Case: 4:17-cv-02780-SRC Doc. #: 144 Filed: 10/03/19 Page: 1 of 1 PageID #: 1397



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 GREG LEEB, individually and on behalf         )
 of other similarly situated,                  )
         Plaintiff,                            )
                                               )        Case No: 4:17-cv-2780-SRC
     v.                                        )
                                               )
 CHARTER COMMUNICATIONS, INC.                  )
     Defendant.                                )

                               STIPULATION OF DISMISSAL

          IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

attorneys of record for Plaintiff Greg Leeb and Defendant Charter Communications, Inc. that,

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff’s Complaint is

dismissed with prejudice, without prejudice to the members of the putative class other than the

named Plaintiff, and with each party to bear its own costs. No class has been certified in this

case, and therefore Rule 23(e) of the Federal Rules of Civil Procedure does not apply.

Respectfully submitted,

Plaintiff                                          Defendant

___/s/ Nathan D. Sturycz__________                 __/s/ Matthew D. Guletz (with consent)__

Nathan D. Sturycz, #61744MO                        Matthew D. Guletz, #57410MO
Sturycz, LLC                                       Thompson Coburn LLP
132 N. Kansas St.                                  One US Bank Plaza
Edwardsville, IL 62025                             St. Louis, Missouri 63101
nathan@sturyczlaw.com                              mguletz@thompsoncoburn.com
Attorney for Plaintiff                             Attorney for Defendant

                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was filed electronically with the United States
District Court for the Eastern District of Missouri, on October 3, 2019, with notice of case activity
generated and sent electronically to all counsel of record.

                                                               /s/ Nathan Sturycz
